Title: To George Washington from Robert Howe, 25 February 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear sir
                            Camp 25th Feby 1783
                        
                        I have delayd answering your Excellency’s favour in reply to mine requesting leave of absence until the
                            matter betwixt Genl Hazen and Mr Edwards was determined, as it appeard to be your wish (to me always a Law) that I should
                            remain ’till it was over. As motives of Business induced the request I made, the delay has not been without inconvenience
                            to me, but my own affairs Shall always be, as indeed they always have been, subordinate to my Publick duty—I think with
                            your Excellency that too many General Officers ought by no means to be absent at a time, & perhaps I have not been
                            without Surprise at the number who have, & the Earnestness with which some have requested it. I am very Confident
                            that your Excellency by kindly accommodating to their convenience & inclination has not only hurt your own
                            feelings but that you have made the Burthen of command much heavier to your self. There are some who seem to think the
                            Army made rather for them, than they for the Army, & Contrive to Solace themselves at Home, or in the Lap of
                            pleasure until the Campaign cCmmences, & then return and assume the most Honourable &
                            Sprightly commands if they can. I rejoice that I can not be rank’d in this number, because except the time when your
                            Excellency honour’d me by permitting me to Attend you to Rhode Island & the few weeks you then indulged me with to
                            Reconnoitre the States of Massachusetts & Newhamshire, I have not in the whole time I have been under your
                            immediate Command, (now near four year) been out of the Camp, unless, for a day or so, in its Vicinity, & Even
                            that very seldom for I can not admit the time I was Persecuted by Mr Walton under Colour of the State
                            of Georgia, & the time I was miserably detain’d afterwards for want of money to pay my way out of Philadelphia as
                            leave of absence—A severer tour of Duty than that never in the Course of an Eight years war having
                            fallen to my Lot—the calls of  Business and inclination are common to all, & I will be bold to say that Except your
                            Excellency who have nobly and intirely Devoted your self to the cause of your Country & have set at the importunities of both as much, as any man in this Army was no leave to be
                            given to General officers at all; I could chearfully remain forever in Camp, on which it is given will content my self
                            with a third of the allotted time, & would even not ask that, when I can possibly avoid it—as
                            part of the Business I now wish to go upon is of a pecuniary nature, & in a manner Essential to my present
                            Existence in the Army, another Part, if I am so happy as to Effect it, may probably fit (after the
                            Peace) the Colour of my Future life; but neither object shall influence me if this necessity of service
                                absolutely requires my presence; if it does not I should be glad of permission to set out tomorrow,
                            I should be happy Sir to Execute any Command you may have—Having postpon’d my setting out So much
                            beyond my time, I am afraid it will be impossible for me to finish my business by the 15th of April but if it can be done,
                            I shall certainly be punctual to the time, or even if it is not I will be so if your Excellency injoins
                            it, tho it should be ever so Detrimental to my self—I have take this Opportunity upon my
                            leaving Camp my Dear Sir to thank your Excellency (as Earnestly I do) for your many Personal attentions
                            to me, as well as official 
                                illegible Complying with the requests I have presum’d to make to you, of which be
                            assur’d I retain a deep sense, & I beg of you sir to believe, for in the sincerity of my heart
                            I  it, that I have an Affectionate Attachment to you, & feel every Earnest wish for your
                            honour, glory & happiness, as well as every desire to promote them. I am Dear Sir with the
                            greatest Respect & Regard your Excellency’s most obt hum. servt
                        
                            Robt Howe
                        
                    